Case 1:21-cv-00375-PAB-KLM Document 1 Filed 02/05/21 USDC Colorado Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

 Civil Action No.: _____________________
  RACHELLE HAMPTON WASHINGTON,

         Plaintiff,

  v.

  WALMART STORES, INC. d/b/a WALMART NEIGHBORHOOD
  MARKET #6178,

         Defendant.

                           DEFENDANT’S NOTICE OF REMOVAL

        PLEASE TAKE NOTICE that Defendant Walmart Stores, Inc. (properly known as

 Walmart Inc.) (“Walmart”), by and through its counsel, Katie B. Johnson and Lily E.

 Nierenberg, of Sutton | Booker | P.C., and pursuant to 28 U.S.C. §§ 1332, 1441, 1446, Fed. R. Civ.

 P. 81(c), and D.C.Colo.LCivR 81.1, hereby submits this Notice of Removal as follows:

        1.      On or about December 17, 2020, Plaintiff, Rachelle Hampton Washington (“Ms.

 Washington”) filed her Complaint and Jury Demand in Denver County District Court, Colorado,

 Case No. 2020CV32451. The Complaint seeks recovery of damages from Walmart based on

 allegations of premises liability. See generally Exhibit A.

        2.      Any civil action brought in a state court of which the district courts of the United

 States have original jurisdiction may be removed by the defendant to the district court of the United

 States for the district and division embracing the place where such action is pending. 28 U.S.C. §

 1441(a). The district courts of the United States have original jurisdiction of all actions between
Case 1:21-cv-00375-PAB-KLM Document 1 Filed 02/05/21 USDC Colorado Page 2 of 4




 the citizens of different states when the amount in controversy exceeds $75,000. 28 U.S.C. §

 1332(a)(1).

        3.      Ms. Washington is a citizen of the State of Colorado. A LexisNexis Public Records

 Search for Plaintiff shows: Plaintiff’s current address as 2101 Quince Street, Denver, Colorado

 80207. Exhibit J at 2; see also Exhibit A at 1, 5. A Denver Property Taxation and Assessment

 search indicates Ms. Washington purchased this property in 1991. Exhibit K. Plaintiff is registered

 to vote in Colorado (and no other state), her voter registration status is “active” and she last voted

 in 2014. Exhibit J at 5.

        4.      Defendant is a citizen of the state of Arkansas and Delaware. Exhibit B.

        5.      Plaintiff states she seeks more than $100,000 in damages. Exhibit C at 2; see also

 Paros Properties, LLC v. Colorado Cas. Ins. Co., 835 F.3d 1264, 1272 (10th Cir. 2016) (“There is

 no ambiguity in the [Civil Case] cover sheet.”).

        6.      Therefore, as the diversity of citizenship and amount in controversy requirements

 are met, this Court has original jurisdiction of this matter. Accordingly, Plaintiff’s action is

 properly removable to this Court pursuant to 28 U.S.C. § 1441(a).

        7.      This Notice of Removal is timely. Walmart was served with Plaintiff’s Complaint

 and Jury Demand in this matter on January 7, 2021. See Exhibit D. Thus, Walmart’s Notice of

 Removal is due February 8, 2021. 28 U.S.C. §1446(b)(1); Fed. R. Civ. P. 6.

        8.      Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders that

 were served by the parties are attached as follows:

        Exhibit A       Complaint and Jury Demand;

        Exhibit C       District Court Civil (CV) Case Cover Sheet;


                                                    2
Case 1:21-cv-00375-PAB-KLM Document 1 Filed 02/05/21 USDC Colorado Page 3 of 4




        Exhibit D       Return of Service;

        Exhibit F       Summons;

        Exhibit G       Answer and Jury Demand;.

        Exhibit H       Delay Reduction Order;

        Exhibit I       Register of Actions.

        9.      Undersigned counsel will promptly file a Notice of Intent to Remove with the

 District Court for the County of Denver pursuant to 28 U.S.C. § 1446(d). See Exhibit E.

        WHEREFORE, pursuant to this Notice of Removal and 28 U.S.C. § 1441, Defendant,

 Walmart, Inc. respectfully requests that this case be removed from the District Court for the City

 and County of Denver, that this Court take jurisdiction of and enter such further orders as may be

 necessary and proper for the continuation of this action, and that the Defendant be afforded such

 further relief as this Court deems just and appropriate.

        Respectfully submitted this 5th day of February, 2021.



                                               /s/ Lily E. Nierenberg
                                               Katie B. Johnson
                                               Lily E. Nierenberg
                                               Sutton | Booker P.C.
                                               4949 S. Syracuse, Suite 500
                                               Denver, Colorado 80237
                                               Telephone: 303-730-6204
                                               Facsimile: 303-730-6208
                                               E-Mail: kjohnson@suttonbooker.com
                                               E-Mail: lnierenberg@suttonbooker.com
                                               Attorneys for Walmart Inc.




                                                  3
Case 1:21-cv-00375-PAB-KLM Document 1 Filed 02/05/21 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 5th day of February, 2021, I electronically filed a true and

 correct copy of the above and foregoing Defendant’s Notice of Removal with the Clerk of Court

 using the CM/ECF system which will send notification of such filing to the following:


        Jessica B. Prochaska
        Burg | Simpson | Eldredge | Hersh | Jardine PC
        40 Inverness Drive East
        Englewood CO 80112

                                      /s/ Tammy L. Hanks
                                      A duly signed original is on file at
                                      Sutton | Booker | P.C.




                                                 4
